     Case 3:20-cv-00223-BAS-MDD Document 12 Filed 12/04/20 PageID.164 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,
      ex rel. JOHN DOE-1 and JOHN              Case No.: 3:20-CV-0223-BAS-MDD
12    DOE-2
                   Plaintiffs,                 ORDER ON UNITED STATES
13
                                               NOTICE OF DECLINATION
14                    v.
15    SULLIVAN LAND SERVICES CO.,              FILED UNDER SEAL
      LTD., d/b/a “SLS”, d/b/a “SLSCO”,
16    LTD., and ULTIMATE CONCRETE
      OF EL PASO, LLC., d/b/a
17    “ULTIMATE CONCRETE LLC.,
18                 Defendants.
19
20         The United States having declined to intervene in this action pursuant to the
21   False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:
22         IT IS ORDERED that:
23         1.    the complaint be unsealed and served upon the defendants by the
24               relator;
25         2.    all other contents of the Court’s file in this action remain under seal and
26   not be made public or served upon the defendants, except for this Order and the
27
28


                                                                                      20cv223
     Case 3:20-cv-00223-BAS-MDD Document 12 Filed 12/04/20 PageID.165 Page 2 of 2




 1   United States’ Notice of Election to Decline Intervention, which the relator will
 2   serve upon the defendants only after service of the complaint;
 3         3.     the seal be lifted as to all other matters occurring in this action after the
 4   date of this Order;
 5         4.     the parties shall serve all pleadings and motions filed in this action,
 6   including supporting memoranda, upon the United States, as provided for in 31
 7   U.S.C. § 3730(c)(3). The United States may order any deposition transcripts and is
 8   entitled to intervene in this action, for good cause, at any time;
 9         5.     the parties shall serve all notices of appeal upon the United States;
10         6.     all orders of this Court shall be sent to the United States; and that
11         7.     should the relator or the defendants propose that this action be
12   dismissed, settled, or otherwise discontinued, the Court will provide the United
13   States with notice and an opportunity to be heard before ruling or granting its
14   approval.
15         IT IS SO ORDERED.
16   DATED: December 3, 2020
17                                                  HON. CYNTHIA A. BASHANT
                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                        20cv223
